An unpublis l- order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123

IN THE SUPREME COURT OF THE STATE OF N EVADA

HERBERT VOL’Z; AND KARIN ‘l/"DLZy No. 68.204
Appellants,
l vs.
 FOODMAKER, BIB/A JACK IN THE F E L E D
s 30X,

AUG 11 21115

 (indent.

   

 

ORDER DISMISSING APPEAL

Cause appearing, appellants” motion for voluntary dismissal of
this appeal is granted; Accordingly; thie appeal is dismissed. NRAP
4200).1

It is so ORDERED.

CLERK 0F THE SUPREME CoURT
TRACIE K. IJNDEMAN

BY: W  ﬁxing:

cc: Hon. J oanna Kishner, District Judge
Law Firm of Talia U, Williams
Olson, Cannon, Gormleyg Angulo 8; Stoberski
Eighth District Court Clerk,

1111 light of this disposition, counsel’s August 3,, 2015, motion to
 Withdraw is denied as moot.

SUPEEME'CGURT
01-
NEVADR

CLERK’S ORDER

_,   Wig—oil [3‘7